Citation Nr: 1724078	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2000 to February 2008, with service in Kuwait and Iraq. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). In June 2013 and March 2016, this matter was remanded by different Veterans Law Judges; it has since been reassigned to the undersigned.

Following the Veteran's October 2009 substantive appeal (VA Form 9), the Veteran's claim of entitlement to service connection for a low back condition was granted in an August 2010 Decision Review Officer (DRO) decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran has undergone two VA examinations for his knees. The January 2008 VA examiner diagnosed the Veteran with bilateral patellofemoral pain. Following the March 2016 Board remand, the November 2013 VA examiner submitted an April 2016 addendum wherein she opined that the Veteran had patellofemoral pain syndrome in 2002, which has since resolved with no complications. She concluded that the Veteran did not have a current knee disability. The Veteran's service treatment records (STRs) include evidence of knee pain during service. See December 2002 and November 2003 STRs. Additionally, the Veteran's VA treatment records show complaints of knee pain but no diagnoses. See July 2013 (diagnosis of occasional giving away of the knees) and November 2013 (diagnosis of derangement of the knee) records. The examiner failed to consider the Veteran's competent and credible reports of pain and instability; accordingly, the examination and addendum are inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability, including joint pain, that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016). Currently, the Veteran has complaints of knee pain but no medical diagnosis, and no medical opinion relating to this issue has been provided. Because the Veteran's service in Iraq and Kuwait was not previously considered, a VA examination is warranted on this basis as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain copies of VA treatment records for the Veteran's bilateral knee disability from April 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his bilateral knees are in the record.

2. After the above development has been completed, the AOJ must schedule the Veteran for a VA Gulf War examination to determine the nature and cause of any knee disability or other chronic disability manifested by symptomatology in the knees, such as an undiagnosed illness. The entire claims file (including Board remands) must reviewed by the examiner. All pertinent clinical findings must be reported, and an MRI should be conducted, if necessary. The examiner must address the following:

(a) Does the Veteran have a current diagnosis, or a diagnosis during the appeal period (from February 2008), for his bilateral knees?

(b) If the Veteran has a diagnosis, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that this disability was incurred in or is related to his military service? The examiner should consider the Veteran's STRs from December 2002, November 2003, and October 2007.

(c) For any knee symptomatology not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) resulting from an undiagnosed illness or medically unexplained multisymptom illness?

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).




